DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13, 14, and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant regards as the invention.
With respect to claims 13 and 19, it is unclear whether the contact angle greater than 150° applies to the surface before or after coating.  It is unclearly written because “the surface” in line 2 of each claim refers to a surface that is being coated and not to the surface after being treated with the non-fluorinated composition.  Alternatively, “the surface” of line 2 of each claim could also refer to the “superhydrophobic surface” of claim 1.
With respect to claim 14, first, it is not clear if the cellulosic elements are part of the plant-based elements or if they are in addition to them.  Having the amount being based on the aqueous dispersion and not on the composition also adds confusion.  Second, the term “the dispersion” does not consistently refer to the “aqueous dispersion” of claim 1.  Alternatively, it is unclear whether “the dispersion” refers to the composition or to the aqueous dispersion of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Megaridis (US 2014/0323633).
With respect to claims 1-3, 5, 15, Megaridis discloses a non-fluorinated water-based superhydrophobic composition for use in paper products (paragraph 0084) comprising a hydrophobic polymer free of fluorine and in an aqueous dispersion (abstract).  The composition also includes filler particles including micro-fibrillated cellulose fiber and nanocellulose fiber (paragraph 0059).
Megaridis fails to explicitly disclose the size of the particles, however, it does teach “micro” and “nano” cellulose.
Therefore, it would have been obvious to one of ordinary skill in the art to utilize fibers having particle size that overlaps with claimed range 100 nm to 100 μm.
With respect to claim 6, 10, and 16, Megaridis discloses that the hydrophobic polymer includes a polyolefin or a copolymer or olefin and acrylic acid (paragraph 0049).

With respect to claims 9 and 18, Megaridis discloses that an emulsifier is used (paragraph 0056).
With respect to claim 12, Megaridis discloses that the composition is free of volatile organic compounds (paragraph 0048).
With respect to claims 13 and 19, Megaridis discloses that its coating is superhydrophobic and defines superhydrophobic as having contact angle exceeding 150° (paragraph 0034).
With respect to claim 14, Megaridis discloses that the solids content of the coating composition is 1.0-10 wt % (paragraph 0050).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Megaridis (US 2014/0323633) in view of Sirovatka (US 2008/0145664).
The discussion with respect to Megaridis in paragraph 3 above is incorporated here by reference.
Megaridis discloses that fillers are conventional fillers such as plant-based cellulose (paragraph 0059), however, it fails to disclose that the filler includes lycopodium.
Sirovatka discloses a wet wipe paper product and teaches that a lycopodium in place of other fillers are is used as a detackifier.
Given that Megaridis is open to the use of fillers and further given that lycopodium is a suitable filler in paper products for its detackifying properties as taught by Sirovatka, it would have been obvious to one of ordinary skill in the art to utilize lycopodium as a filler in Megaridis.


Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Megaridis (US 2014/0323633) in view of Jackson (US 2006/0254736).
The discussion with respect to Megaridis in paragraph 3 above is incorporated here by reference.
Megaridis discloses that its hydrophobic component is “a hydrophobic polymer that is dispersible in water” (paragraph 0049), however, it fails to disclose that the hydrophobic polymer includes alkyl ketene dimer.
Jackson discloses paper articles comprising hydrophobic polymers including alkyl ketene dimer and other resins in dispersion or emulsions (paragraph 0015).
Given that both Megaridis and Jackson are drawn to compositions for treating paper comprising hydrophobic polymers, it would have been obvious to one of ordinary skill in the art to utilize a suitable hydrophobic polymer including alkyl ketene dimer as taught by Jackson.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/641,976 (published as US 2020/0216681). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons given below.
US appl ‘976 claims a superhydrophobic surface comprising a substrated treated with the claimed non-fluorinated composition which comprises a hydrophobic matrix component free of fluorine and plant-based filler particles having a size ranging from 100 nm to 100 μm.  The superhydrophobic surface has a water contact angle of 150°C or greater.  While US appl ‘976 claims the coated surface, it is also includes the composition that is coated and therefore it would have been obvious to one of ordinary skill in the art to obtain presently claimed composition from the claimed invention of US appl ‘976.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1763


vn